 Case 19-45206-elm7 Doc 38 Filed 11/20/20          Entered 11/20/20 10:12:39       Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

IN RE:                                       §           Case No. 19-45206-ELM
                                             §
SYNERGY FABRICATION, INC.                    §
                                             §
                                             §
DEBTOR                                       §           CHAPTER 7

                                   NOTICE OF HEARING

        PLEASE TAKE NOTICE that a hearing is scheduled on December 14, 2020, 9:30 a.m.,
before the Honorable Edward L. Morris, on the Motion to Sell Certain Assets of the Debtor’s
Estate to Oak Point Partners, LLC (“Oak Point”) free and clear of liens, claims, interests, and
encumbrances pursuant to 11 U.S.C. §§ 105 and 363. The hearing will be conducted at the United
States Bankruptcy Court for the Northern District of Texas, Fort Worth Division, Room 204, U. S.
Courthouse, 501 West 10th St., Fort Worth TX 76102-3643. The hearing may be conducted through
the video platform WebEx. Specific information on the hearing will be posted in the hearing dates
page for Judge Morris here by the Court: https://www.txnb.uscourts.gov/

                                            Respectfully submitted,

                                            THE LAW OFFICE OF SHAWN K. BROWN PLLC

                                            /s/ Shawn K. Brown
                                            TBN 03170490
                                            P.O. Box 93749
                                            Southlake, TX 76092
                                            (817) 488-6023
                                            (888) 688-4621
                                            shawn@browntrustee.com

                                            COUNSEL FOR THE CHAPTER 7 TRUSTEE

                                    CERTIFICATE OF SERVICE

        I hereby certify that the foregoing notice was served upon the upon the Office of the U.S.
Trustee (ECF), Debtor’s counsel (ECF), upon all creditors with filed claims required to be served
under F.R.B.P. 2002(h), and upon the parties requesting notice, via the Court’s CM/ECF system on
the date of filing, or directed to be mailed by BK Attorney Services LLC on or before November
20, 2020, by First Class United States Mail postage prepaid with respect to non-ECF users.


                                            /s/ Shawn K. Brown
